Detailed Action



Claims 1-2, 4-5, 7-8, 10-11, 13-15, 17-19 and 22-27 were pending in this application, claims 3, 6, 9, 12, 16, and 20-21 having been cancelled previously.
Claim 27 has been cancelled.
Claim 28 is newly added.
Claims 1, 14 and 19 have been amended.
Claims 1-2, 4-5, 7-8, 10-11, 13-15, 17-19, 22-26 and 28 now are pending in this application and are presented for examination.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-2, 4-5, 7-8, 10-11, 13-15, 17-19, 22-26 and 28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 14 and 19 now incorporate amended claim limitations concerning accessing a first comment and a reaction to a second comment from the first social media group; and converting the first comment into an anonymous comment to protect the privacy of a fourth member of the first plurality of members of the first social media group (claim 1 last 4 lns.; claim 14 last 4 lns.; claim 19 last 4 lns.).  The nearest prior art references found were McKee, et al., U.S. Patent Application Publication No. US 2009/0293079 A1 (hereinafter McKee), in view of Wang, et al., U.S. Patent Application Publication No. US 2014/0201334 A1 (hereinafter Wang), in view of Henshaw, et al., U.S. Patent Application Publication No. US 2010/0088159 A1 (hereinafter Henshaw), and further in view of Pacor, et al., U.S. Patent No. US 9,210,477 B2 (hereinafter Pacor), and further in view of Logan, et al., U.S. Patent Application Publication. No. US 2002/0120752 A1 (hereinafter Logan).  However, McKee in view of Henshaw and Pacor and Logan and Wang would not disclose accessing a first comment and a reaction to a second comment from the first social media group; and converting the first comment into an anonymous comment to protect the privacy of a fourth member of the first plurality of members of the first social media group.  Because independent claims 1, 14 and 19 are allowable, respective dependent claims 2, 4-5, 7-8, 10-11, 13, 15, 17-18, 22-26 and 28 also are allowable.



Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Blake, et al., U.S. Patent Application Publication No. US 2013/0104070 A1 (¶ 3, wherein social networking can be enabled that allows for interactivity, yet 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy Sowa whose telephone number is 571-272-5448.  The examiner normally can be reached 9:00 AM to 5:00 PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-5448.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For answers to questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (from USA or Canada) or 571-272-1000.

/LANCE LEONARD BARRY/Primary Examiner, Art Unit 2448                                                                                                                                                                                                        



/Timothy Sowa/
Examiner, Art Unit 2448